Lacy, J.,
delivered the opinion of the court.
This is a writ of error to a judgment of the circuit court of the city of Richmond, rendered on the twenty-fourth of December, 1885. The facts material to be stated are briefly as follows: The plaintiff in error having a risk of $3,500 on the property of James T. Gray, procured, through Claiborne & Son, insurance brokers in Richmond, Virginia, a re-insurance in the defendant in error’s company as to $2,000 thereof, on December 11, 1883. The said Claiborne & Son, brokers, having procured this insurance, delivered the policy to the plaintiff in error, and received the premium from them, the said plaintiff in error, and on the eleventh of December, 1884, the said Claiborne & Son, at the instance of the defendant in error, procured a renewal of the said policy, and received the premium for the same from the plaintiff in error, and delivered to the said plaintiff in error the renewal certificate.
On the seventeenth of December, 1884, the defendant in error procured a re-insurance of their $2,000 risk above-mentioned in the Xiagara Insurance company, and carried this policy to the said brokers, Claiborne & Son, to be substituted for their policy of like amount, but did not get their policy from the said brokers, because they did not have it. On the nineteenth of December following, the Xiagara Insurance company cancelled their policy; and notice of this was given by the defendant in error to the said brokers, Claiborne & Son, and later in the day, on the said nineteenth of December, the fire and loss occurred.
*122The plaintiff in error had no notice o'f any of these transactions subsequent to the delivery of the renewal receipt on the eleventh, day of December, 1884, and the payment by them of the premium thereon, except such constructive notice as is claimed to have been given to them through the brokers who procured the policy for them on the eleventh of December, 1888. The plaintiff in error denied that the said brokers represented them any otherwise than to 'procure the said policy, and, denying any notice of cancellation to them before the loss, brought suit upon the policy against the defendant in error. The whole dispute in the case turned upon the question of notice of cancellation by the defendant in error; that is, whether notice of cancellation to the broker who procured the policy is notice to the insured, in a case where the broker was not the general agent of the insured, nor otherwise his agent than in such agency as arises by reason of the broker having procured the policy; it being in this case conceded that Claiborne & Son were not the general agents, nor otherwise the agents of the plaintiff in error than such as arose through their employment as brokers, to procure the policy in question.
The policy contained the following provisions: “ This policy may be cancelled at any time at the request of assured, the company retaining customary monthly short rates, for the time the policy has been in force. It may also be cancelled at any time by the company, on giving written or verbal notice to that effect, and refunding, or tendering to the assured, or if the policy he not held by him, to the legal holder thereof, a ratable proportion of the premium for the unexpired term of the policy.” And also the following provision: “If any broker, or other person than the assured, or the duly authorized agent of this company has procured this insurance, or any renewal thereof, he shall be deemed to be the agent of the assured, and not of this company, in any transaction relating to the insurance.”
The defendant in error did not claim that the brokers in *123question were the agents of the plaintiffs, otherwise than as has been stated; but they proved that there ivas a well established custom or usage in the city of Bichmond, among insurance companies, brokers, and agents doing business in the said city that whenever insurance policies were obtained through insurance brokers, all notices as to the renewal and cancellation of the same were required to be given, not to the assured, but °to the broker through whom the assurance ivas effected. The controversy turning upon this question, both sides moved for instructions, and the court gave an instruction, instructing the jury that if they believed there was such a custom, and that notice of cancellation was given to the broker who effected the insurance in this case, they must find for the defendant, and there was A^erdict and judgment for the defendant; AAdiereupon the plaintiff excepted, and brought the case here by AAU’it of error.
The construction of insurance policies often arises in this court, and has frequently and recently been the subject of consideration and judicial decision here, as well as in other appellate courts. It is AArell settled, as AAre have often said, that “the policy must be construed according to its terms; and the evident intent of the parties is to be gathered from the language used; and the court cannot extend the risk beyond AAdiat is fairly within the terms of the policy. Hew conditions cannot be added by the court; but the rights of the parties must stand upon the contract as made.” Wood on Ins., §67, p. 177» A policy is to be' construed as a Avhole; not literally nor severely, as to either side, but accurately, so as to carry into effect the real purpose and understanding of the parties. But all conditions involving forfeitures, as Avell as all exemptions, will be construed strictly, and most favorably to the assured; that is,, most strongly against the party for whose benefit they are inserted. Id., Insurance Co. v. Gwathmey, 82 Va., 923; Mutual Accident Ass’n v. Newman, ante, p. 52; and Watertown Fire Insurance Co. v. Cherry, ante, p. 72; and the cases cited.
*124The only real controversy in this case, as has been set forth, is as to the question of notice of cancellation. The policy provides for notice to the assured. The notice was to the broker who procured the policy, the policy providing that, “if any broker has procured this insurance, he shall be deemed to be the agent of the assured, and not of this company, in any transaction relating to the insurance.” The broker was claimed on the trial of the case to be the agent of the insured. But this pro-a vision having been often the subject of judicial construction in the highest courts of this country, it having been held that “ a right reserved in a policy of insurance to terminate the insurance on giving notice to that effect, and refunding a ratable proportion of the premium to the assured for the unexpired term,” “is not effectively exercised by the company’s giving-mere notice to the broker or agent of the insured through whom he procured the ¡lolicy, that he desires to cancel the same.” That construction of that provision was not contended for here by the learned counsel for the defendant in error.
In Hermann v. Insurance Co., reported in 1 Central Reporter, 707, decided in the court of appeals of Hew York, November, 1885, Judge Andrews said: “The defendant reserved the right to cancel the policy on notice to the assured. This condition would be satisfied by personal notice to the plaintiff, or to an agent authorized to receive it. But the authority of a broker employed to procure insurance for his principal, such broker not being a general agent to place and manage insurance on his principal’s property, terminates with the procurement of the policy. It cannot in reason be held to continue after the insurance has been procured and the policy delivered to the principal. An agent to procure a contract has no power to discharge it, implied from the original authority merely. If he possesses that power, it arises from some actual or apparent authority, superadded to the mere power to enter into the contract. The defendant relies upon a special clause in the policy, which declares that the person who procures the policy shall *125be deemed the agent of the insured, and not of the company, [as has been set forth above.] The obvious meaning of the clause is that the person procuring the insurance shall, in respect to that matter, be deemed the agent of the insured;” citing Grace v. Central Insurance Co., decided in the supreme court of the United States, November 19, 1883, reported in 109 U. S., 278. See the opinion of Justice Harlan in that case, and cases cited. White v. Insurance Co., 120 Mass., 330, and Adams v. Insurance Co., 12 Ins. Law J., 787. This, then, being the well-settled and conceded law on this subject, it was sought to sustain the notice in this case upon the- ground that the local custom in Richmond ivas to notify the broker, etc., and the circuit court so instructed the" jury. But this instruction violates the plainest principles of construction as set forth above. The policy required notice to be given of the desire to cancel to the assured; and the question, therefore, is whether the broker was the agent of the assured for this purpose. The question is not what the local custom of Richmond is as to this notice, but what is the contract on the subject between the parties. The evidence is clear, and it is admitted that these brokers were not otherwise the agents of the insured in this case, except to procure the insurance. If, therefore, the insurers did not give notice as required by the contract, it is immaterial whether they gave notice according to the custom or not. This question is, perhaps, as well settled upon authority as the other.
In the case of Hermann v. Niagara Fire Insurance Co., supra, it is said, after saying it was the local custom of Troy to give this notice to the broker, “ and, in so far as it assumes to make the broker an agent of the insured to receive notice of the cancellation, although he had no such authority in fact, it is an attempt to override the legal construction of the contract, and was inadmissible to control it.”
It was said by Wright, J., in the court of appeals of New York, (Higgins v. Moore, 34 N. Y., 425): “It is obvious that *126the rights of the plaintiff cannot be controlled or affected by a local usage in a particular trade. The usage is invalid, and has no binding force upon the plaintiffs. Such a usage, if sanctioned, would be to overthrow the law in the city of Hew York. If it prevails there, it cannot be allowed to control the settled and acknowledged law of the State. Again, the pretended usage is void, as not general, being confined to certain persons in Hew York, unreasonable, and against public policy. The proposition that persons engaged in a particular trade at a particular place can, by the custom or usage adopted and regulated by themselves, create a power beyond what is actually conferred or necessarily implied, depriving an owner of his property, the possession of which he had not parted with, seems to me so fraught with mischief, as well as unsoundness, as to require only its announcement to meet wdth repudiation.”
Ho usage is admissible to control the rules of law. Wheeler v. Newbould, 16 N. Y., 392; Judge Brown saying in that case: “ The usage to which it refers is in contradiction to the fair and legal import of the contract”—citing Furniss v. Hone, 8 Wend., 247; Dykers v. Allen, 7 Hill, 497; Merchants Bank v. Woodruff, 6 Hill, 174.
Justice Story said in Donnell v. Columbian Insurance Co., 2 Sum., 377: “I am among those judges who think usages among merchants should be very sparingly adopted as rules of law by courts of justice, as they are often founded in mere mistake, and still more often in the want of enlarged and comprehensive views of the full bearing of principles.”
Judge Dewey said, in Clark v. Baker, 11 Metc., 189: “ Hsages of this character [local usages of trade] are only admissible upon the hypothesis that the parties have contracted with reference to them. If the parties make express stipulations as to the terms of a sale, or "the manner of the performance of a contract, or state the conditions upon which it may be rescinded, such express stipulations must be taken as the terms of the contract, and they are not to be affected by any usage contrary to them.”
*127Lord Lyndhurst, C. B., said, in the case of Blackett v. Royal Exchange Assurance Co., 2 Tyrw., 278: “The objection to the parol evidence is that it was not to explain any ambiguous words in the policy, or any words which might admit of doubt, or to introduce matter upon which the policy was silent; but that it was at direct variance with the words of the policy, and in plain opposition to the language it used. We are therefore of opinion that the evidence of usage was properly rejected.”
In Bradley v. Wheeler, 44 N. Y., 503, it ivas said: “As to the admissibility of usages in general, the later cases show that the dislike to them which seems always to have characterized the ablest judges in this country, and particularly in this State, is now becoming general, and it is now quite well settled that usage or custom cannot be proved to contravene a rule of law or to contradict the express or implied terms of a contract or to make the legal rights or liabilities of the parties to a contract other than they are by the common law. Here there was no uncertainty as to the terms of the contract. Hence the custom offered to be proved would have contradicted or varied the terms of the contract, and was therefore inadmissible.”
In Hinton v. Locke, 5 Hill, 437, Bronson, J., said: “Usage can never be set up in contravention of the contract. When the agreement contains any express terms on the subject, evidence of the custom shall be excluded.” Expressum facit cessare taciturn. Clarke v. Roystone, 13 Mees. & W., 752; Roberts v. Baker, 1 Cromp. & M., 808. Promises in laxo exist only in the absence of express promises. A party, therefore, cannot be bound by an implied contract, when he has made an express contract as to the same subject-matter. Chit. on Cont., 85; Selway v. Fogg, 5 Mees. & W., 83; Ferguson v. Carrington, 9 Barn. & C., 59.
Lastly, it must be remembered that no custom, however universal or old or known, unless it has actually passed into law, has any force over parties against their will. Hence, in the interpretation of contracts, it is an established rule that no *128custom can be admitted which the parties have seen fit expressly to exclude. And not only is a custom inadmissible which the parties have expressly excluded, but it is equally so if the parties have excluded it by necessary implication, as by providing that the thing which the custom affects shall be done in a different way; for a custom can no more be set up against the clear intention of the parties than against their express agreement, and no usage can be incorporated into a contract, which is inconsistent with the terms of the contract. 2 Pars, on Cont., 546. We have said that this question is, perhaps, as well settled, upon authority as any question arising in this case, and considered above, and our investigations lead us to the conclusion that citations might be indefinitely extended.
But we will conclude the discussion of this question by citing the clear and satisfactory conclusions of Mr. Justice Story, in the case of The Schooner Buside, 2 Sum., 569, in which, in speaking of what he terms the almost indiscriminate habit of late years of setting up particular usages or customs in almost all kinds of business and trade to control, vary, or annul the general liabilities of parties under the common law, as well as under the commercial law, he said: “But I apprehend that it can never be proper to resort to any usage or custom to control or vary the positive stipulations in a written contract, and a fortiori not to contradict them. An express contract of the parties is always admissible to supersede or vary or control a usage or custom, for the latter may always be waived at the will of the parties. But a written or express contract cannot be controlled, or vqried or contradicted, by a usage or custom.”
Upon reason, as well as upon authority, it is clear that under the contract in this case the notice of a desire to cancel the same was to be given to the assured. This is the express stipulation in the policy itself “ to the assured.” The notice was not given to the assured, nor to a person authorized to receive notice for the company. Uotice was neither given to the assured nor to any agent of the assured, and it follows that *129there was no notice of a desire for cancellation before the loss occurred. The assured in this case was another insurance company; but the principle is the same as when an individual is the assured. "We think the circuit court of Richmond erred in instructing the jury as we have seen on the question of notice of cancellation; that it should have instructed the jury in this case that no notice of cancellation was given to the company by giving such notice to a broker, not authorized to receive it; and the judgment appealed from will be reversed and annulled.
Judgment reversed.